Fourth Court of Appeals
                                San Antonio, Texas
                                       July 24, 2017

                                    No. 04-15-00761-CR

                                Christopher Shaun ORTIZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR11043
                      Honorable Kevin M. O'Connell, Judge Presiding


                                      ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


      The panel has considered the Appellant’s Motion for Rehearing en Banc and the motion
is DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk